DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species ii) in the reply filed on 4/27/2022 is acknowledged.
Claims 2-5, 8-10, 12-16, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
opening part in claim 1, 17;
rotating member in claim 1, 17;
cap member in claim 6, 17;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. US2015/0148598 and further in view of Nakazawa US5707344 and Okada US2005/0192475.
For claim 1, 
Fukushima disclose(s) 
an “endoscope comprising: 
an operating part (grip handle 15; fig 1) that is provided with an operating member (input lever 20; fig 1, 5); 
an insertion part (elongated tube 14; fig 1) that is provided on a distal end side of the operating part and is inserted into a subject; 
an elevator (guide device 30; fig 2; [0046-0048]) that is provided at a distal end part of the insertion part; 
an erection operating wire (wire line 32; fig 2) that is disposed to be inserted into a wire insertion passage (the cavity traversed by the wire line 32 defined by flexible sheath 57 and slide sleeve 44; fig 6; [0050, 0057]) formed from the operating part to the insertion part so as to be movable forward and backward and is [[attachably and detachably]] coupled to the elevator on a distal end side thereof; 
an opening part (proximal opening of slide sleeve 44; fig 4, 5) that is provided at a proximal end of the wire insertion passage and delivers a proximal end side of the erection operating wire to an outside of the operating part (the proximal opening of the slide sleeve 44 is in the proximity of the opening of the operating part/grip handle 15 to the steering wheels 19 and input lever 20 as seen in fig 1, this opening provides access to “an outside of the operating part”); 
a rotating member (link arm 43; fig 5) that is disposed to be exposed to the outside of the operating part (the link arm 43 attaches to the input lever 20 which is considered outside of the operating part/grip handle 15 as seen in fig 1) and is configured to be rotatable around a rotational axis having a component in a direction orthogonal to a longitudinal direction of the operating part depending on the operation of the operating member (fig 1, 5); 
an engaged part (connection hole 43a; fig 5; [0058]) that is provided in the rotating member; and 
an engaging part (connection arm 45; fig 5; [0050]) that is provided on the proximal end side of the erection operating wire and is engageably and disengageably engageable with the engaged part (connection pin 45a with unlabeled “c” clamp in fig 5 shows the attachable and detachable nature of the components), 
wherein the operating part includes angle knobs (steering wheels 19; fig 1; [0040]) configured to be rotationally operated around a knob rotational axis to bend the insertion part”.
Fukushima does not disclose:
an erection operating wire is “attachably and detachably” coupled to the elevator on a distal end side thereof.  Nakazawa teaches in the same field of endeavor, an erection wire (forceps raising wire 26; fig 21) detachably mounted (2:19-28, 11:8-24) to the elevator (forceps raising base 52; fig 21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nakazawa into the invention of Fukushima in order to configure the endoscope and erection operating wire e.g. as claimed because it facilitates replacing the erection wire in the event of breakage or loosening.
“wherein the rotational axis of the rotating member is an axis different from the knob rotational axis”.  Okada teaches in the same field of endeavor, to tension a control wire, providing a motorized control (in fig 1, instruction member 15 as the claimed invention’s operating member 20, along with motor 13 and rotatable shaft 20 as the claimed rotating member) for a rotating member.  The rotatable shaft 20 axis is different from the unlabeled dial knobs on the handle and is also configured outside of the main operating portion 8 as seen in fig 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Okada into the invention of Fukushima in order to configure the endoscope and rotating member e.g. as claimed because it provides push button automation for tensioning the control wire.
For claim 11, modified Fukushima disclose(s) The “endoscope according to claim 1, wherein the rotating member is provided on a distal end side of the operating part, from the angle knobs (Okada: fig 1 shows the location of where the rotating member is to be configured, i.e. at the rotatable shaft 20, i.e. on a distal end side of the handle from the angle knobs)”.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope comprising, inter alia, “a cap member that is attachably and detachably mountable on the rotating member and maintains an engaged state between the engaged part and the engaging part by abutting against the erection operating wire to apply a tension”.
Fukushima disclose(s) 
an “endoscope comprising: an operating part (grip handle 15; fig 1) that is provided with an operating member (input lever 20; fig 1, 5); an insertion part (elongated tube 14; fig 1) that is provided on a distal end side of the operating part and is inserted into a subject; an elevator (guide device 30; fig 2; [0046-0048]) that is provided at a distal end part of the insertion part; an erection operating wire (wire line 32; fig 2) that is disposed to be inserted into a wire insertion passage (the cavity traversed by the wire line 32 defined by flexible sheath 57 and slide sleeve 44; fig 6; [0050, 0057]) formed from the operating part to the insertion part so as to be movable forward and backward and is [[attachably and detachably]] coupled to the elevator on a distal end side thereof; an opening part (proximal opening of slide sleeve 44; fig 4, 5) that is provided at a proximal end of the wire insertion passage and delivers a proximal end side of the erection operating wire to an outside of the operating part (the proximal opening of the slide sleeve 44 is in the proximity of the opening of the operating part/grip handle 15 to the steering wheels 19 and input lever 20 as seen in fig 1, this opening provides access to “an outside of the operating part”); a rotating member (link arm 43; fig 5) that is disposed to be exposed to the outside of the operating part (the link arm 43 attaches to the input lever 20 which is considered outside of the operating part/grip handle 15 as seen in fig 1) and is configured to be rotatable around a rotational axis having a component in a direction orthogonal to a longitudinal direction of the operating part depending on the operation of the operating member (fig 1, 5); an engaged part (connection hole 43a; fig 5; [0058]) that is provided in the rotating member; and an engaging part (connection arm 45; fig 5; [0050]) that is provided on the proximal end side of the erection operating wire and is engageably and disengageably engageable with the engaged part (connection pin 45a with unlabeled “c” clamp in fig 5 shows the attachable and detachable nature of the components), wherein the operating part includes angle knobs (steering wheels 19; fig 1; [0040]) configured to be rotationally operated around a knob rotational axis to bend the insertion part”.  
Additionally, Fukushima discloses “a cap member that is attachably and detachably mountable on the rotating member and maintains an engaged state between the engaged part and the engaging part (unlabeled “c” clamp associated with connection pin 45a in fig 5)”, but does not teach the cap maintaining an engaged state “by abutting against the erection operating wire to apply a tension”.  Therefore, Fukushima does not meet all the limitations of the claimed invention.
Claims 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope comprising, inter alia, “a cap member that is attachably and detachably mountable on the rotating member and maintains an engaged state between the engaged part and the engaging part by abutting against the erection operating wire to apply a tension”.
Fukushima disclose(s) 
an “endoscope comprising: an operating part (grip handle 15; fig 1) that is provided with an operating member (input lever 20; fig 1, 5); an insertion part (elongated tube 14; fig 1) that is provided on a distal end side of the operating part and is inserted into a subject; an elevator (guide device 30; fig 2; [0046-0048]) that is provided at a distal end part of the insertion part; an erection operating wire (wire line 32; fig 2) that is disposed to be inserted into a wire insertion passage (the cavity traversed by the wire line 32 defined by flexible sheath 57 and slide sleeve 44; fig 6; [0050, 0057]) formed from the operating part to the insertion part so as to be movable forward and backward and is [[attachably and detachably]] coupled to the elevator on a distal end side thereof; an opening part (proximal opening of slide sleeve 44; fig 4, 5) that is provided at a proximal end of the wire insertion passage and delivers a proximal end side of the erection operating wire to an outside of the operating part (the proximal opening of the slide sleeve 44 is in the proximity of the opening of the operating part/grip handle 15 to the steering wheels 19 and input lever 20 as seen in fig 1, this opening provides access to “an outside of the operating part”); a rotating member (link arm 43; fig 5) that is disposed to be exposed to the outside of the operating part (the link arm 43 attaches to the input lever 20 which is considered outside of the operating part/grip handle 15 as seen in fig 1) and is configured to be rotatable around a rotational axis having a component in a direction orthogonal to a longitudinal direction of the operating part depending on the operation of the operating member (fig 1, 5); an engaged part (connection hole 43a; fig 5; [0058]) that is provided in the rotating member; and an engaging part (connection arm 45; fig 5; [0050]) that is provided on the proximal end side of the erection operating wire and is engageably and disengageably engageable with the engaged part (connection pin 45a with unlabeled “c” clamp in fig 5 shows the attachable and detachable nature of the components), wherein the operating part includes angle knobs (steering wheels 19; fig 1; [0040]) configured to be rotationally operated around a knob rotational axis to bend the insertion part”.  
Additionally, Fukushima discloses “a cap member that is attachably and detachably mountable on the rotating member and maintains an engaged state between the engaged part and the engaging part (unlabeled “c” clamp associated with connection pin 45a in fig 5)”, but does not teach the cap maintaining an engaged state “by abutting against the erection operating wire to apply a tension”.  Therefore, Fukushima does not meet all the limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795